ORDER

PER CURIAM.
Appellant Keith Day (“Defendant”) appeals the judgment and sentence entered following his conviction by a jury of trafficking drugs in the second degree, section 195.223 RSMo 1994, and making a false declaration, section 575.060 RSMo 1994. Defendant contends the trial court erred in denying his motion for judgment of acquittal as there was insufficient evidence to support the conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment and sentence pursuant to Rule 30.25(b).